                   Case 1:18-cr-00217-KMW Document 148 Filed 09/23/19 Page 1 of 1
                   Case 1:18-cr-00217-KMW Document 149 Filed 09/24/19 Page 1 of 1
                                   BRAFMAN        &   ASSOCIATES,          P.C.   rr================:,
                                                                                    USDS SONY
  lo) g © g aw gi[)1                            ATTORNEYS AT LAW
                                                                                   DOCUMENT

  lN,   I     SEP 24 !019   I~            767 THIRD AVENUE , 26TH FLOOR

                                            NEW YORK, NEW YORK 10017

                                            TELEPHONE : (212) 750-7800
                                                                                   ELECTRONICALLY FILED
                                                                                   DOC #: -----.----,--
   CHAMBERS OF KIMBA M. WOOD
         U.S.D.J.-S.D.N.Y.
                                             FACSIMILE: (2121 750-3906             DATE FILED:         er
                                                                                                 la 'f /17  I
                                         E-MA IL : ATTORNEYS@BRAFLAW.COM

BENJAMIN BRAFMAN
                                                                                                ANDREA L . ZELLAN
  MARK M. BAKER                                                                                JOSHUA D. KIRSHNER
   OF COUNSEL
                                                                                                 JACOB KAPLAN
MARC A. AGNIFILO                                                                                TENY R. GERAGOS
   OF COUNSEL                                                                                    ADMITTED IN NY & CA

                                                                                                  STUART GOLD




                                                                    September 23, 2019
        VIAECF
        Honorable Kimba M. Wood
        United States District Court
        Southern District of New York
                                                                                  MEMO ENDORSED
        500 Pearl St.
        New York, NY 10007-1312

                                 Re: United States v. Goldstein, 18 CR 217 (KMW)

        Dear Judge Wood:

               As part of the bail conditions in the above-referenced case, Dr. Jeff Goldstein' s travel
        was limited to the Southern and Eastern Districts of New York (as well as New Jersey for
        counsel visits). We now write the Court requesting a modification of these travel restrictions to
        allow Dr. Goldstein to travel to New Jersey from October 12th - 14th, 2019, to attend his son's
                                                                                                                J~'    .t1J
                                                                                                                       ~
        soccer tournament, as well as to Austin, Texas, from October 17th - 2l51, 2019, to meet with an
        attorney representing his medical practice. Dr. Goldstein will provide his itinerary to Pretrial
        Services in advance of his trips.

               We have spoken with the Government (AUSA Noah Solowiejczyk) and Pretrial Services
        (Officer Winter Pascual), and both have no objection to our request. Thank you for your
        consideration.

                                                                    Respectfully submitted,
                                                                         s/
                                                                    Jacob Kaplan
                                                                                         'i-Z.Y -11
        cc:       AUSA Noah Solowiejczyk (via ECF)                     SO ORDERED:       N.Y., N.Y.
                  Pr~trial s~ryiyyS Offo;er Winter Pascual (via email)


                                                                          KIMBA M. WOOD
                                                                              U.S.D.J.
